Ames, J.
According to the decisions in Bacon v. Bowdoin, 22 Pick. 401, Doe v. Ries, 1 Moore & Scott, 259, Hancock v. Caffyn, Ib. 521, and Kabley v. Worcester Gas Light Co. 102 Mass. 392, the letters which passed between the original parties must be considered as a lease, and not as a mere agreement that a lease should be drawn up and executed at a future time. The proposition by Putnam was not to take a lease of the house, but to take “ the bouse,” for a specified term and a specified rent. The lessors on *360their part reply that the proposal “ to lease the house,” for the term and at the rent proposed, is accepted. The only thing left conditional in the arrangement was the putting in of a new furnace by the lessors, and that condition was fulfilled before the day appointed for the commencement of the new term. Chapman v. Bluck, 5 Scott, 515, 531. Under this arrangement Putnam occupied the house, and we must consider him as so occupying under a written contract, in which the building, the commencement and length of the term, and the rate of rent were distinctly described and made certain. No additional document was necessary to express the intent of the parties, and there is no indication in the writing, or in their conduct, that any other or more formal instrument was intended to be made. Under these circumstances there can be no doubt that the parties intended what the language clearly imports, namely, a present demise to commence in futuro. Bacon v. Bowdoin, above cited. Putnam was rightfully in possession under that contract, and his title was not divested by the subsequent lease to the plaintiff. As there was no clause in the agreement against underletting, the defendant is rightfully in possession as a sub-tenant of Putnam.

Judgment for the defendant.